Exhibit 10.5

PLEDGE AGREEMENT

This PLEDGE AGREEMENT, dated as of December 30, 2011 (together with all
amendments, if any, from time to time hereto, this “Agreement”), is made by THE
PLEDGOR SIGNATORY HERETO AND EACH ADDITIONAL PARTY THAT BECOMES A PLEDGOR HERETO
PURSUANT TO SECTION 22 HEREOF (together with their respective successors and
assigns, collectively, “Pledgors” and each individually, “Pledgor”), for the use
and benefit, and in favor, of BANK LEUMI USA, a New York banking corporation
(“Lender”).

WITNESSETH:

WHEREAS, pursuant to that certain Loan Agreement dated as of December 30, 2011,
by and among ASTA FUNDING ACQUISITION I, LLC, a Delaware limited liability
company, ASTA FUNDING ACQUISITION II, LLC, a Delaware limited liability company,
PALISADES COLLECTION, L.L.C., a Delaware limited liability company, PALISADES
ACQUISITION I, LLC, a Delaware limited liability company, PALISADES ACQUISITION
II, LLC, a Delaware limited liability company, PALISADES ACQUISITION IV, LLC, a
Delaware limited liability company, PALISADES ACQUISITION VIII, LLC, a Delaware
limited liability company, PALISADES ACQUISITION IX, LLC, a Delaware limited
liability company, PALISADES ACQUISITION X, LLC, a Delaware limited liability
company, CLIFFS PORTFOLIO ACQUISITION I, LLC, a Delaware limited liability
company, SYLVAN ACQUISITION I, LLC, a Delaware limited liability company, and
OPTION CARD, LLC, a Colorado limited liability company (collectively referred to
herein as the “Borrowers”), the other Credit Parties signatory thereto and
Lender (including all annexes, exhibits and schedules thereto, and as from time
to time amended, restated, supplemented or otherwise modified, the “Loan
Agreement”), Lender has agreed to make the Revolving Loan to Borrowers;

WHEREAS, Pledgors are the respective record and beneficial owners of the Pledged
Shares and Pledged Interests listed in Parts A and B of Schedule I hereto and
the respective owners of the promissory notes and instruments listed in Part C
of Schedule I hereto;

WHEREAS, Pledgors directly or indirectly benefit from the credit facilities made
available to Borrowers under the Loan Agreement; and

WHEREAS, in order to induce Lender to enter into the Loan Agreement and the
other Loan Documents and to induce Lender to make the Revolving Loan as provided
for in the Loan Agreement, Pledgors have agreed to guarantee payment and
performance of the Obligations (as that term is defined in the Loan Agreement)
and have executed and delivered to Lender, that certain Guaranty dated of even
date with the Loan Agreement (the “Guaranty”);

WHEREAS, Pledgors have agreed to pledge the Pledged Collateral (as hereinafter
defined) to Lender to secure the Pledgor’s obligations under the Guaranty and
all of the Guaranteed Obligations (as that term is defined in the Guaranty);

 

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, to induce Lender to make the Revolving Loan, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. Unless otherwise defined herein, terms defined in the Loan
Agreement or in Annex A attached thereto are used herein (including the recitals
hereof) as therein defined, and the following shall have the following
respective meanings (such meanings being equally applicable to both the singular
and plural form of the terms defined):

“Bankruptcy Code” means title 11, United States Code, as amended from time to
time, and any successor statute thereto.

“Certificated Security” has the meaning assigned to such term in Article 8 of
the Code.

“Investment Entity” means an entity in which any Pledgor or Pledgors own less
than 100% of the Stock.

“Operating Agreement” means, with respect to any Pledgor or Pledgors, each
limited liability company agreement, operating agreement or similar agreement
identified on Part A of Schedule I hereto relating to a Pledged Interest of such
Pledgor or Pledgors, in each case, as amended, supplemented or otherwise
modified from time to time.

“Pledged Collateral” has the meaning assigned to such term in Section 2 hereof.

“Pledged Entity” means an issuer of Pledged Shares, Pledged Interests or Pledged
Indebtedness.

“Pledged Indebtedness” means, with respect to any Pledgor or Pledgors, the
Indebtedness held by such Pledgor or Pledgors evidenced by promissory notes and
instruments listed on Part C of Schedule I hereto.

“Pledged Interest” means, with respect to any Pledgor or Pledgors, the limited
liability company membership interests held by such Pledgor or Pledgors listed
on Part B of Schedule I hereto.

“Pledged Shares” means, with respect to any Pledgor or Pledgors, those shares of
Stock (other than limited liability company membership interests) held by such
Pledgor or Pledgors listed on Part A of Schedule I hereto.

“Secured Obligations” has the meaning assigned to such term in Section 3 hereof.

“Security” has the meaning assigned to such term in Article 8 of the Code.

“Security Agreement” means that certain Security Agreement, of even date
herewith, by and among Lender and the Grantors party thereto.

 

 

2



--------------------------------------------------------------------------------

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).

2. Pledge. Each Pledgor hereby pledges and grants to Lender a first priority
security interest in all of the following (collectively, the “Pledged
Collateral”):

(a) such Pledgor’s Pledged Shares and the certificates representing such Pledged
Shares, and all dividends, distributions, cash, instruments and other property
or proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Pledged Shares;

(b) any additional shares of Stock, or other right, title or interest in, any
Person from time to time acquired by such Pledgor in any manner (which shares
shall be deemed to be part of such Pledgor’s Pledged Shares or Pledged
Interests, as the case may be), and any certificates representing such Stock,
and all dividends, distributions, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Stock;

(c) such Pledgor’s Pledged Interests and the certificates representing such
Pledged Interests, if any, including, without limitation, (i) all of such
Pledgor’s rights, powers and remedies under each Operating Agreement relating to
such Pledged Interests, and (ii) any rights to properties, assets,
distributions, liquidating distributions and allocations of profits and losses
in respect of such Pledged Interests;

(d) any additional limited liability company membership interests or other
equity interests of a Pledged Entity or other options or rights with respect to
any such interests from time to time acquired by any Pledgor in any manner
(which interests shall be deemed to be part of the Pledged Interests), and all
distributions, cash, instruments and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such Pledged Interests;

(e) such Pledgor’s Pledged Indebtedness and the promissory notes or instruments
evidencing such Pledged Indebtedness, and all interest, cash, instruments and
other property and assets from time to time received, receivable or otherwise
distributed in respect of such Pledged Indebtedness; and

(f) all additional Indebtedness arising after the date hereof and owing to such
Pledgor (which Indebtedness shall be deemed to be part of such Pledgor’s Pledged
Indebtedness) and evidenced by promissory notes or other instruments, together
with such promissory notes and instruments, and all interest, cash, instruments
and other property and assets from time to time received, receivable or
otherwise distributed in respect of such Pledged Indebtedness. Notwithstanding
the foregoing, “Pledged Collateral” shall not include any “Excluded Collateral”,
as such term is defined in the Security Agreement.

 

3



--------------------------------------------------------------------------------

3. Security for Guaranteed Obligations; Delivery of Pledged Collateral; Control.

(a) Security for Obligations. This Agreement secures, and the Pledged Collateral
is security for, the prompt payment in full when due, whether at stated
maturity, by acceleration or otherwise, and performance of all Obligations of
any kind under or in connection with the Loan Agreement and the other Loan
Documents and all obligations of Pledgors now or hereafter existing under this
Agreement including, without limitation, all fees, costs and expenses after the
occurrence and during the continuance of an Event of Default, whether in
connection with collection actions hereunder (collectively, the “Secured
Obligations”).

(b) Delivery of Pledged Collateral. If requested by Lender after the occurrence,
and during the continuance of, an Event of Default, (i) all certificates and all
individual promissory notes and instruments evidencing the Pledged Collateral
shall be assigned and endorsed (on the face of such promissory note in a
conspicuous manner) to the order of Lender, together with the following written
indication: “This promissory note has been assigned as collateral to BANK LEUMI
USA, a New York banking corporation, as Lender,” (ii) at the reasonable request
of Lender, the original promissory note shall be delivered to Lender, (iii) the
Lender shall be granted a first-priority Lien and security interest in such
promissory note and such security interest shall be perfected by filing a UCC-1
Financing Statement in the appropriate office, (iv) the Lien and security
interest granted in favor of Lender (together with the UCC-1 Financing
Statement) shall, if requested by Lender and Lender deems necessary to perfect
Lender’s lien and security interest thereon, be assigned to Lender in a manner
reasonably acceptable to Lender, and (v) the applicable Pledgor shall give
written instructions to the maker of such promissory note (with a copy thereof
to Lender) to make all payments under such promissory note to the Blocked
Account established and maintained by such Pledgor with Lender. All Pledged
Shares and, if evidenced by certificates, all Pledged Interests shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to Lender. Each Pledgor hereby
authorizes Lender to attach each Pledge Amendment to this Agreement and agrees
that all Pledged Shares and Pledged Indebtedness listed on any Pledge Amendment
delivered to Lender shall for all purposes hereunder be considered Pledged
Collateral.

(c) Control. Pledgor hereby authorizes and instructs each Pledged Entity hereto
to comply with any instruction received by it from Lender without any further
order or further consent or instructions from Pledgor and Pledgor agrees that
each Pledged Entity shall be fully protected in so complying, provided that
Lender agrees not to give any such instruction unless an Event of Default has
occurred and is continuing.

 

 

4



--------------------------------------------------------------------------------

4. Representations and Warranties. Each Pledgor represents and warrants to
Lender that:

(a) Such Pledgor is, and at the time of pledge and delivery of any Pledged
Collateral hereunder will be, the sole holder of record and the sole beneficial
owner of such Pledged Collateral, free and clear of any Lien thereon or
affecting the title thereto, except for Permitted Encumbrances referred to in
clauses (a) and (j) of the definition thereof;

(b) All of such Pledgor’s Pledged Shares and Pledged Interests have been duly
authorized, validly issued and are fully paid and non-assessable; if the maker
of such Pledgor’s Pledged Indebtedness is an Affiliate of such Pledgor, all of
such Pledgor’s Pledged Indebtedness has been duly authorized, authenticated or
issued and delivered by, and is the legal, valid and binding obligation of such
maker, and such maker is not in default thereunder; if the maker of such
Pledgor’s Pledged Indebtedness is not an Affiliate of such Pledgor, to the best
of such Pledgor’s knowledge all of such Pledgor’s Pledged Indebtedness has been
duly authorized, authenticated or issued and delivered by, and is the legal,
valid and binding obligation of such maker, and such maker is not in default
thereunder;

(c) Such Pledgor has the right and requisite authority to pledge, assign,
transfer, deliver, deposit and set over the Pledged Collateral pledged by such
Pledgor to Lender as provided herein;

(d) None of such Pledgor’s Pledged Collateral has been issued or transferred in
violation of the securities registration, securities disclosure or similar laws
of any jurisdiction to which such issuance or transfer may be subject;

(e) As of the date hereof, there are no existing options, warrants, calls,
purchase rights or commitments of any character whatsoever relating to such
Pledgor’s Pledged Shares or Pledged Interests;

(f) No consent, approval, authorization or other order or other action by, and
no notice to or filing with, any Governmental Authority or any other Person is
required (i) for the pledge by such Pledgor of its Pledged Collateral pursuant
to this Agreement or for the execution, delivery or performance of this
Agreement by such Pledgor, or (ii) for the exercise by Lender of the voting or
other rights provided for in this Agreement or the remedies in respect of such
Pledgor’s Pledged Collateral pursuant to this Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally;

(g) The pledge, assignment and delivery of such Pledgor’s Pledged Collateral
pursuant to this Agreement will create a valid first priority Lien on and a
first priority perfected security interest in favor of the Lender in such
Pledged Collateral and the proceeds thereof, securing the payment of the Secured
Obligations, subject to no other Lien, except Permitted Encumbrances referred to
in clauses (a) and (j) of the definition thereof;

(h) This Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
(whether considered in a proceeding in equity or at law) and an implied covenant
of good faith and fair dealings;

 

 

5



--------------------------------------------------------------------------------

(i) Except as noted on Part A of Schedule I hereto, such Pledgor’s Pledged
Shares constitute 100% of the issued and outstanding shares of Stock of each
applicable Pledged Entity;

(j) The Pledged Interests of such Pledgor represent a fully enforceable and
validly existing right of such Pledgor to share in the respective distributions,
profits and losses of each Pledged Entity listed in Part B of Schedule I hereto,
and rights to approve or consent to such Pledged Entity’s actions in accordance
with the relevant Operating Agreement, in accordance with its percentage
interest as set forth in Part B on Schedule I hereto;

(k) A true and complete copy of each Operating Agreement, including all
amendments, supplements and other modifications thereto, has previously been
delivered to Lender. Each Operating Agreement is a legal, valid and binding
agreement, enforceable by and against the applicable Pledgor (and, to such
Pledgor’s knowledge, each other party thereto) in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights (whether considered in a proceeding in equity or at law) and
an implied covenant of good faith and fair dealings. No additional contributions
are required to be made by such Pledgor in respect of such Pledgor’s Pledged
Interests and, except as otherwise permitted under the Loan Agreement, there
exist no liabilities or obligations, monetary or otherwise, of such Pledgor to
any Pledged Entity listed in Part B of Schedule I hereto; and

(l) Except as noted in Part B of Schedule I hereto, (i) none of such Pledgor’s
Pledged Interests are presently evidenced by any certificates or other
instruments and none of the Operating Agreements presently makes any provision
for the issuance of any such certificates or instruments and (ii) no Pledged
Interest which is included within the Pledged Collateral constitutes a Security;
and

The representations and warranties set forth in this Section 4 shall survive the
execution and delivery of this Agreement.

5. Covenants. Each Pledgor covenants and agrees that until the Termination Date
or as otherwise permitted in the Loan Agreement:

(a) Without the prior written consent of Lender, no Pledgor will sell, assign,
transfer, pledge, or otherwise encumber any of its rights in or to the Pledged
Collateral, or any unpaid dividends, interest or other distributions or payments
with respect to the Pledged Collateral or grant a Lien in the Pledged
Collateral, unless, in each case, expressly permitted by the Loan Agreement;

(b) Reserved;

 

6



--------------------------------------------------------------------------------

(c) Each Pledgor has and will defend the title to the Pledged Collateral pledged
by it and the Liens of Lender in such Pledged Collateral against the claim of
any Person and will maintain and preserve such Liens; and

(d) Each Pledgor will, upon obtaining ownership of any additional Stock or
individual promissory notes or instruments of any Person, which Stock, notes or
instruments are not already Pledged Collateral, promptly (and in any event
within five (5) Business Days) deliver to Lender a Pledge Amendment, duly
executed by such Pledgor, in substantially the form of Schedule II hereto (a
“Pledge Amendment”) in respect of any such additional Stock, notes or
instruments, pursuant to which such Pledgor shall pledge to Lender all of such
additional Stock, notes and instruments and with respect to any Pledged
Collateral evidenced by certificates or instruments, provide evidence that such
Pledgors shall have complied with Sections 3(b) and 5(g) hereof. Each Pledgor
hereby authorizes Lender to attach each Pledge Amendment to this Agreement and
agrees that all Pledged Shares and Pledged Indebtedness listed on any Pledge
Amendment delivered to Lender shall for all purposes hereunder be considered
Pledged Collateral.

(e) Each Pledgor shall comply (i) in all respects with the terms and conditions
of each Operating Agreement and, (ii) in all material respects with the terms
and conditions of all other contracts and agreements relating to the Pledged
Collateral. Except as permitted in the Loan Agreement, without the prior written
consent of Lender, Pledgor shall not amend, supplement or otherwise modify (or
consent to any such amendment, supplement or modification) the terms of any
Operating Agreement in a manner which would adversely affect Pledgor, Lender, or
Pledgor’s duty or ability to repay the Secured Obligations; and

(f) Reserved.

(g) Pledgors shall not permit any Pledged Interest to constitute a Security, or
otherwise permit the issuer of any such Pledged Interest to take any action to
have such Pledged Interest treated as a Security, unless (i) such Security is
properly defined as such under Article 8 of the Code of the applicable
jurisdiction, whether as a result of actions by the issuer thereof or otherwise,
and (ii) either (A) such Pledged Interest is a Certificated Security and all
certificates or other documents constituting such Security have been delivered
to Lender and (B) Lender has entered into a control agreement with the issuer of
such Security or with a securities intermediary relating to such Security.

6. Intentionally Omitted.

7. Defaults and Remedies; Proxy.

(a) Upon the acceleration of the Obligations after the occurrence and during the
continuation of an Event of Default (including, without limitation, any Event of
Default arising out of any default under or breach of this Agreement), Lender
(personally or through an agent) is hereby authorized and empowered to collect
and receive all cash dividends, interest, principal and other distributions made
thereon, to sell in one or more sales after ten (10) days’ notice of the time
and place of any public sale or of the time at which a private sale is to take

 

7



--------------------------------------------------------------------------------

place (which notice Pledgors agree is commercially reasonable) the whole or any
part of the Pledged Collateral and to otherwise act with respect to the Pledged
Collateral as though Lender was the outright owner thereof. Any sale shall be
made at a public or private sale at Lender’s place of business, or at any place
to be named in the notice of sale, either for cash or upon credit or for future
delivery at such price as Lender may deem reasonably fair, and Lender may be the
purchaser of the whole or any part of the Pledged Collateral so sold and hold
the same thereafter in its own right free from any claim of Pledgors or any
right of redemption. Each sale shall be made to the highest bidder, but Lender
reserves the right to reject any and all bids at such sale which, in its
discretion, it shall deem inadequate. Demands of performance, except as
otherwise herein specifically provided for, notices of sale, advertisements and
the presence of property at sale are hereby waived and any sale hereunder may be
conducted by an auctioneer or any officer or agent of Lender. EACH PLEDGOR
HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS LENDER AS THE PROXY AND
ATTORNEY-IN-FACT OF SUCH PLEDGOR WITH RESPECT TO THE PLEDGED COLLATERAL,
INCLUDING THE RIGHT TO VOTE THE PLEDGED SHARES AND PLEDGED INTERESTS, WITH FULL
POWER OF SUBSTITUTION TO DO SO. THE APPOINTMENT OF LENDER AS PROXY AND
ATTORNEY-IN-FACT IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE
TERMINATION DATE. IN ADDITION TO THE RIGHT TO VOTE THE PLEDGED SHARES AND
PLEDGED INTERESTS, THE APPOINTMENT OF LENDER AS PROXY AND ATTORNEY-IN-FACT SHALL
INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES
TO WHICH A HOLDER OF THE PLEDGED SHARES AND PLEDGED INTERESTS WOULD BE ENTITLED
(INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS OR MEMBERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS OR MEMBERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY PLEDGED SHARES OR PLEDGED
INTERESTS ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING
THE ISSUER OF THE PLEDGED SHARES OR PLEDGED INTERESTS OR ANY OFFICER OR AGENT
THEREOF). EXCEPT AS MAY BE SPECIFICALLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN
DOCUMENTS, LENDER AGREES THAT IT SHALL NOT EXERCISE ITS RIGHTS WITH RESPECT TO
SUCH APPOINTMENT OF LENDER AS PROXY AND ATTORNEY-IN-FACT UNTIL THE ACCELERATION
OF THE OBLIGATIONS AFTER THE OCCURRENCE OF AND DURING THE CONTINUATION OF AN
EVENT OF DEFAULT. NOTWITHSTANDING THE FOREGOING, LENDER SHALL NOT HAVE ANY DUTY
TO EXERCISE ANY SUCH RIGHT OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR
ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO.

(b) If, at the original time or times appointed for the sale of the whole or any
part of the Pledged Collateral, the highest bid, if there be but one sale, shall
be inadequate to discharge in full all the Secured Obligations, or if the
Pledged Collateral be offered for sale in lots, if at any of such sales, the
highest bid for the lot offered for sale would indicate to Lender, in its
discretion, that the proceeds of the sales of the whole of the Pledged
Collateral would be unlikely to be sufficient to discharge all the Secured
Obligations, Lender may, on one or more occasions and in its discretion,
postpone any of said sales by public announcement at the time of

 

8



--------------------------------------------------------------------------------

sale or the time of previous postponement of sale, and no other notice of such
postponement or postponements of sale need be given, any other notice being
hereby waived; provided, however, that any sale or sales made after such
postponement shall be after ten (10) days’ notice to Pledgors.

(c) If, at any time when Lender in its reasonable discretion determines,
following the occurrence and during the continuance of an Event of Default,
that, in connection with any actual or contemplated exercise of its rights (when
permitted under this Section 7) to sell the whole or any part of the Pledged
Shares and Pledged Interests hereunder, it is necessary or advisable to effect a
public registration of all or part of the Pledged Collateral pursuant to the
Securities Act of 1933, as amended (or any similar statute then in effect) (the
“Act”), Pledgors shall, in an expeditious manner, cause the Pledged Entities
listed on Part A and Part B of Schedule I to:

(i) Prepare and file with the Securities and Exchange Commission (the
“Commission”) a registration statement with respect to the Pledged Shares and
Pledged Interests and in good faith use commercially reasonable efforts to cause
such registration statement to become and remain effective;

(ii) Prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective and to comply
with the provisions of the Act with respect to the sale or other disposition of
the Pledged Shares and Pledged Interests covered by such registration statement
whenever Lender shall desire to sell or otherwise dispose of the Pledged Shares
and Pledged Interests;

(iii) Furnish to Lender such numbers of copies of a prospectus and a preliminary
prospectus, in conformity with the requirements of the Act, and such other
documents as Lender may request in order to facilitate the public sale or other
disposition of the Pledged Shares and Pledged Interests by Lender;

(iv) Use commercially reasonable efforts to register or qualify the Pledged
Shares and Pledged Interests covered by such registration statement under such
other securities or blue sky laws of such jurisdictions within the United States
and Puerto Rico as Lender shall request, and do such other reasonable acts and
things as may be required of it to enable Lender to consummate the public sale
or other disposition in such jurisdictions of the Pledged Shares and Pledged
Interests by Lender;

(v) Furnish, at the request of Lender, on the date that the Pledged Collateral
is delivered to the underwriters for sale pursuant to such registration or, if
the security is not being sold through underwriters, on the date that the
registration statement with respect to such Pledged Shares or Pledged Interests
becomes effective, (A) an opinion, dated such date, of the independent counsel
representing such registrant for the purposes of such registration, addressed to
the underwriters, if any, and in the event the Pledged Shares or Pledged
Interests are not being sold through underwriters, then to Lender, in customary
form and covering matters of the type customarily covered in

 

9



--------------------------------------------------------------------------------

such legal opinions; and (B) a comfort letter, dated such date, from the
independent certified public accountants of such registrant, addressed to the
underwriters, if any, and in the event the Pledged Shares or Pledged Interests
are not being sold through underwriters, then to Lender, in a customary form and
covering matters of the type customarily covered by such comfort letters and as
the underwriters or Lender shall reasonably request. The opinion of counsel
referred to above shall additionally cover such other legal matters with respect
to the registration in respect of which such opinion is being given as Lender
may reasonably request. The letter referred to above from the independent
certified public accountants shall additionally cover such other financial
matters (including information as to the period ending not more than five
(5) Business Days prior to the date of such letter) with respect to the
registration in respect of which such letter is being given as Lender may
reasonably request; and

(vi) Otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable but not later than 18 months after
the effective date of the registration statement, an earnings statement covering
the period of at least 12 months beginning with the first full month after the
effective date of such registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Act.

(d) All expenses incurred in complying with Section 7(c) hereof, including,
without limitation, all registration and filing fees (including all expenses
incident to filing with the National Association of Securities Dealers, Inc.),
printing expenses, fees and disbursements of counsel for the registrant, the
reasonable fees and expenses of counsel for Lender, expenses of the independent
certified public accountants (including any special audits incident to or
required by any such registration) and expenses of complying with the securities
or blue sky laws or any jurisdictions, shall be paid by Pledgors.

(e) If, at any time following the occurrence and during the continuance of an
Event of Default when Lender shall determine to exercise its right to sell the
whole or any part of the Pledged Collateral hereunder, such Pledged Collateral
or the part thereof to be sold shall not, for any reason whatsoever, be
effectively registered under the Act, Lender may, in its discretion (subject
only to applicable requirements of law), sell such Pledged Collateral or part
thereof by private sale in such manner and under such circumstances as Lender
may deem necessary or advisable, but subject to the other requirements of this
Section 7, and shall not be required to effect such registration or to cause the
same to be effected. Without limiting the generality of the foregoing, in any
such event, Lender in its discretion (x) may, in accordance with applicable
securities laws, proceed to make such private sale notwithstanding that a
registration statement for the purpose of registering such Pledged Collateral or
part thereof could be or shall have been filed under said Act (or similar
statute), (y) may approach and negotiate with a single possible purchaser to
effect such sale, and (z) may restrict such sale to a purchaser who is an
accredited investor under the Act and who will represent and agree that such
purchaser is purchasing for its own account, for investment and not with a view
to the distribution or sale of such Pledged Collateral or any part thereof. In
addition to a private sale as provided above in this Section 7, if any of the
Pledged Collateral shall not be freely distributable to the public without
registration under the Act (or similar statute) at the time of any proposed sale
pursuant to this Section 7, then Lender shall not be required to effect such
registration or cause the same to be effected but, in its discretion (subject
only to applicable requirements of law), may require that any sale hereunder
(including a sale at auction) be conducted subject to restrictions:

 

10



--------------------------------------------------------------------------------

(i) as to the financial sophistication and ability of any Person permitted to
bid or purchase at any such sale;

(ii) as to the content of legends to be placed upon any certificates
representing the Pledged Collateral sold in such sale, including restrictions on
future transfer thereof;

(iii) as to the representations required to be made by each Person bidding or
purchasing at such sale relating to that Person’s access to financial
information about any Pledgor and such Person’s intentions as to the holding of
the Pledged Collateral so sold for investment for its own account and not with a
view to the distribution thereof; and

(iv) as to such other matters as Lender may, in its discretion, deem necessary
or appropriate in order that such sale (notwithstanding any failure so to
register) may be effected in compliance with the Bankruptcy Code and other laws
affecting the enforcement of creditors’ rights and the Act and all applicable
state securities laws.

(f) Pledgors recognize that Lender may be unable to effect a public sale of any
or all the Pledged Collateral and may be compelled to resort to one or more
private sales thereof in accordance with clause (e) above. Pledgors also
acknowledge that any such private sale may result in prices and other terms less
favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. Lender shall be under no obligation to delay
a sale of any of the Pledged Collateral for the period of time necessary to
permit the Pledged Entity to register such securities for public sale under the
Act, or under applicable state securities laws, even if the applicable Pledgor
and the Pledged Entity would agree to do so.

(g) Each Pledgor agrees to the maximum extent permitted by applicable law that
following the occurrence and during the continuance of an Event of Default it
will not at any time plead, claim or take the benefit of any appraisal,
valuation, stay, extension, moratorium or redemption law now or hereafter in
force in order to prevent or delay the enforcement of this Agreement, or the
absolute sale of the whole or any part of the Pledged Collateral or the
possession thereof by any purchaser at any sale hereunder, and each Pledgor
waives the benefit of all such laws to the extent it lawfully may do so. Each
Pledgor agrees that it will not interfere with any right, power and remedy of
Lender provided for in this Agreement or now or hereafter existing at law or in
equity or by statute or otherwise, or the exercise or beginning of the exercise
by Lender of any one or more of such rights, powers or remedies. No failure or
delay

 

11



--------------------------------------------------------------------------------

on the part of Lender to exercise any such right, power or remedy and no notice
or demand which may be given to or made upon any Pledgor by Lender with respect
to any such remedies shall operate as a waiver thereof, or limit or impair
Lender’s right to take any action or to exercise any power or remedy hereunder,
without notice or demand, or prejudice its rights as against any Pledgor in any
respect.

(h) Each Pledgor further agrees that a breach of any of the covenants contained
in this Section 7 will cause irreparable injury to Lender, that Lender shall
have no adequate remedy at law in respect of such breach and, as a consequence,
agrees that each and every covenant contained in this Section 7 shall be
specifically enforceable against each Pledgor, and each Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that the Secured Obligations are not then
due and payable in accordance with the agreements and instruments governing and
evidencing such obligations. Notwithstanding the foregoing, Pledgor does not
waive its right to assert that Pledgee has acted in a commercially unreasonable
manner

8. No Waiver; Cumulative Remedies; Amendments. Lender shall not by any act,
delay, omission or otherwise (including without limitation, any delay on
Lender’s part in exercising any power of sale, Lien, option or other right
hereunder, or the giving of any notice or demand which may be given to or made
upon any Pledgor by Lender with respect to any power of sale, Lien, option or
other right hereunder) be deemed to have waived any of its rights or remedies
hereunder or limit or impair Lender’s right to take any action or to exercise
any power of sale, Lien, option, or any other right hereunder, without notice or
demand, or prejudice Lender’s rights as against any Pledgor in any respect, and
no waiver shall be valid unless in writing, signed by Lender and then only to
the extent therein set forth. A waiver by Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which Lender would otherwise have had on any future occasion. No failure
to exercise nor any delay in exercising on the part of Lender, any right, power
or privilege hereunder, shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, power or privilege hereunder preclude any
other or future exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law. None of the terms or provisions of this Agreement may
be waived, altered, modified or amended except by an instrument in writing, duly
executed by Lender and the applicable party to be charged

9. Assignment. Lender may assign, indorse or transfer any instrument evidencing
all or any part of the Secured Obligations as provided in, and in accordance
with, the Loan Agreement, and the holder of such instrument shall be entitled to
the benefits of this Agreement.

10. Termination. Immediately following the Termination Date, Lender shall (upon
written request by Pledgors) deliver to each Pledgor the Pledged Collateral
pledged by such Pledgor at the time subject to this Agreement and all
instruments of assignment executed in connection therewith, free and clear of
the Liens hereof and, except as otherwise provided herein, all of Pledgors’
obligations hereunder shall at such time terminate.

 

12



--------------------------------------------------------------------------------

11. Lien Absolute. All rights of Lender hereunder, and all obligations of
Pledgors hereunder, shall be absolute and unconditional irrespective of:

(a) any lack of validity or enforceability of the Loan Agreement, any other Loan
Documents or any other agreement or instrument governing or evidencing any
Secured Obligations;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Loan Agreement, any other Loan
Document or any other agreement or instrument governing or evidencing any
Secured Obligations;

(c) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Secured Obligations;

(d) the insolvency of any Credit Party; or

(e) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Pledgor.

12. Release. Each Pledgor consents and agrees that Lender may at any time, or
from time to time, in its discretion:

(a) renew, extend or change the time of payment, and/or the manner, place or
terms of payment of all or any part of the Secured Obligations; and

(b) exchange, release and/or surrender all or any of the Collateral (including
the Pledged Collateral), or any part thereof, by whomsoever deposited, which is
now or may hereafter be held by Lender in connection with all or any of the
Secured Obligations; all in such manner and upon such terms as Lender may deem
proper, and without notice to or further assent from Pledgors, it being hereby
agreed that Pledgors shall be and remain bound upon this Agreement, irrespective
of the value or condition of any of the Collateral, and notwithstanding any such
change, exchange, settlement, compromise, surrender, release, renewal or
extension, and notwithstanding also that the Secured Obligations may, at any
time, exceed the aggregate principal amount thereof set forth in the Loan
Agreement, or any other agreement governing any Secured Obligations. Pledgors
hereby waive notice of acceptance of this Agreement, and also presentment,
demand, protest and notice of dishonor of any and all of the Secured
Obligations, and promptness in commencing suit against any party hereto or
liable hereon, and in giving any notice to or of making any claim or demand
hereunder upon Pledgors. No act or omission of any kind on Lender’s part shall
in any event affect or impair this Agreement.

13. Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Pledgor
or any Pledged Entity for liquidation or reorganization, should any Pledgor or
any Pledged Entity become insolvent

 

13



--------------------------------------------------------------------------------

or make an assignment for the benefit of creditors or should a receiver or
trustee be appointed for all or any significant part of any Pledgor’s or any
Pledged Entity’s assets, and shall continue to be effective or be reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the Secured Obligations, whether as a “voidable preference”, “fraudulent
conveyance”, or otherwise, all as though such payment or performance had not
been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Secured Obligations shall be reinstated and
deemed reduced only by such amount paid and not so rescinded, reduced, restored
or returned.

14. Miscellaneous.

(a) Lender may execute any of its duties hereunder by or through agents or
employees and shall be entitled to advice of counsel concerning all matters
pertaining to its duties hereunder.

(b) Pledgors, jointly and severally, agree to promptly reimburse Lender for
reasonable expenses, including, without limitation, reasonable counsel fees,
incurred by Lender in connection with the administration and enforcement of this
Agreement.

(c) Neither Lender, nor any of its respective officers, directors, employees,
agents or counsel shall be liable for any action lawfully taken or omitted to be
taken by it or them hereunder or in connection herewith, except for its or their
own gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.

15. Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement. This Agreement is to be read,
construed and applied together with the Loan Agreement and the other Loan
Documents which, taken together, set forth the complete understanding and
agreement of Lender and Pledgors with respect to the matters referred to herein
and therein. Except as otherwise specifically provided, if any provision
contained in this Agreement or any other Loan Document conflicts with any
provision in the Loan Agreement, the provision in the Loan Agreement shall
govern and control.

16. Limitation by Law. All rights, remedies and powers provided in this
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

 

 

14



--------------------------------------------------------------------------------

17. Successors and Assigns. This Agreement and all obligations of Pledgors
hereunder shall be binding upon the successors and assigns of each Pledgor
(including any debtor-in-possession on behalf of such Pledgor) and shall,
together with the rights and remedies of Lender, hereunder, inure to the benefit
of Lender, all future holders of any instrument evidencing any of the Secured
Obligations and their respective successors and assigns. No sales of
participations, other sales, assignments, transfers or other dispositions of any
agreement governing or instrument evidencing the Secured Obligations or any
portion thereof or interest therein shall in any manner impair the Lien granted
to Lender hereunder. No Pledgor may assign, sell, hypothecate or otherwise
transfer any interest in or obligation under this Agreement.

18. Notices. Whenever it is provided herein that any notice, demand, request,
consent, approval, declaration or other communication shall or may be given to
or served upon any of the parties by any other party, or whenever any of the
parties desires to give or serve upon another any such communication with
respect to this Agreement, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be given in the
manner, and deemed received, as provided for in the Loan Agreement. Notices to
any Pledgor shall be made to Borrower Representative and any such notice when
delivered to Borrower Representative shall be deemed made on the applicable
Pledgor.

19. Section Titles. The Section titles contained in this Agreement are and shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreement between the parties hereto.

20. Counterparts. This Agreement may be executed in any number of counterparts,
which shall, collectively and separately, constitute one agreement.

21. Benefit of Lender. All security interests granted or contemplated hereby
shall be for the benefit of Lender, and all proceeds or payments realized from
the Pledged Collateral in accordance herewith shall be applied to the Secured
Obligations in accordance with the terms of the Loan Agreement.

22. Additional Pledgors. The initial Pledgor hereunder shall include the
signatory hereto on the date hereof. From time to time subsequent to the date
hereof, additional Persons may become parties hereto, as additional Pledgors
(each, an “Additional Pledgor”), by executing a counterpart of this Agreement
substantially in the form of Exhibit A attached hereto. Upon delivery of any
such counterpart to Lender, notice of which is hereby waived by the Pledgors,
each Additional Pledgor shall be a Pledgor and shall be as fully a party hereto
as if such Additional Pledgor were an original signatory hereto. Each Pledgor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Pledgor hereunder nor by any
election of Lender not to cause any Subsidiary of any Pledgor to become an
Additional Pledgor hereunder. This Agreement shall be fully effective as to any
Pledgor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Pledgor hereunder.

23. GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE

 

15



--------------------------------------------------------------------------------

SECURED OBLIGATIONS SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA. EACH PLEDGOR HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK, NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE
PARTIES AND LENDER PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT LENDER AND THE PLEDGORS ACKNOWLEDGE
THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE OF NEW YORK COUNTY; PROVIDED FURTHER, THAT NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE SECURED OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF LENDER. EACH PLEDGOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE
TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH
PLEDGOR HEREBY WAIVES ANY OBJECTION THAT SUCH PLEDGOR MAY HAVE BASED UPON LACK
OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH PLEDGOR AT THE ADDRESS SET FORTH
IN ANNEX I TO THE LOAN AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF SUCH PLEDGOR’S ACTUAL RECEIPT THEREOF OR 5 DAYS
AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

24. WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES
ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG LENDER AND PLEDGORS
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO.

 

 

16



--------------------------------------------------------------------------------

25. Advice of Counsel. Each of the parties represents to each other party hereto
that it has discussed this Agreement and, specifically, the provisions of
Sections 23 and 24, with its counsel.

26. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

[Signature Pages to Follow]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

    ASTA FUNDING, INC.    

By:

       

Name:

     

Title:

 

Pledge Agreement - Asta Funding, Inc.

 



--------------------------------------------------------------------------------

SCHEDULE I

PART A

PLEDGED SHARES

None

 



--------------------------------------------------------------------------------

SCHEDULE I

PART B

PLEDGED INTERESTS

 

Pledgor

  

Pledged Entity

  

% of

Outstanding

Interests

Asta Funding, Inc

   Asta Funding Acquisition I, LLC    100% membership interest

Asta Funding, Inc

   Asta Funding Acquisition II, LLC    100% membership interest

Asta Funding, Inc

   Asta Funding Acquisition IV, LLC    100% membership interest

Asta Funding, Inc

   Asta Commercial, LLC    100% membership interest

Asta Funding, Inc

   Asta Funding.com, LLC    100% membership interest

Asta Funding, Inc

   Palisades Acquisition I, LLC    100% membership interest

Asta Funding, Inc

   Palisades Acquisition II, LLC    100% membership interest

Asta Funding, Inc

   Palisades Acquisition IV, LLC    100% membership interest

Asta Funding, Inc

   Computer Finance, LLC    100% membership interest

Asta Funding, Inc

   Palisades Collection, LLC    100% membership interest

Asta Funding, Inc

   Citizens Lending Group LLC    100% membership interest

Asta Funding, Inc.

   Prestiga Funding, LLC    100% membership interest

 



--------------------------------------------------------------------------------

PART C

PLEDGED INDEBTEDNESS

 

September 30, September 30, September 30,

Maker

     Initial Principal Amount      Issue Date      Maturity Date

None

 



--------------------------------------------------------------------------------

SCHEDULE II

PLEDGE AMENDMENT

This Pledge Amendment, dated             ,             is delivered pursuant to
Section 5(d) of the Pledge Agreement referred to below. All defined terms herein
shall have the meanings ascribed thereto or incorporated by reference in the
Pledge Agreement. The undersigned hereby certifies that the representations and
warranties in Section 4 of the Pledge Agreement are and continue to be true and
correct, both as to the promissory notes, instruments, shares and limited
liability company interests pledged prior to this Pledge Amendment and as to the
promissory notes, instruments, shares and limited liability company interests
pledged pursuant to this Pledge Amendment. The undersigned further agrees that
this Pledge Amendment may be attached to that certain Pledge Agreement, dated as
of December 30, 2011, among the signatories thereto, as Pledgors, and BANK LEUMI
USA, a New York banking corporation, as Lender, (the “Pledge Agreement”) and
that the Pledged Collateral listed on this Pledge Amendment shall be and become
a part of the Pledged Collateral referred to in said Pledge Agreement and shall
secure all Secured Obligations referred to in said Pledge Agreement. The
undersigned acknowledges that any promissory notes, instruments, shares and
limited liability company interests not included in the Pledged Collateral at
the discretion of Lender may not otherwise be pledged by the undersigned to any
other Person or otherwise used as security for any obligations other than the
Secured Obligations.

 

    [NAME OF PLEDGOR]     By:  

 

    Name:       Title:       By:  

 

    Name:       Title:  

 



--------------------------------------------------------------------------------

PLEDGED SHARES:

 

September 30, September 30, September 30, September 30,

Name and Address of

Pledgor

     Pledged Entity      Class of Stock      Certificate
Numbers(s)      Number of
Shares

PLEDGED INTERESTS:

 

September 30, September 30, September 30, September 30, September 30,

Pledgor

     Pledged Entity      Description of
Pledged
Interest and
Operating
Agreement      Cert. No.(s)      Number of
Interests      % of
Outstanding
Interests

PLEDGED INDEBTEDNESS

 

September 30, September 30, September 30, September 30,

Maker

     Initial Principal
Amount      Issue Date      Maturity Date      Interest
Rate

 



--------------------------------------------------------------------------------

EXHIBIT A

TO

PLEDGE AGREEMENT

COUNTERPART TO PLEDGE AGREEMENT

This counterpart, dated             , [20            ], is delivered pursuant to
Section 22 of that certain Pledge Agreement dated as of December 30, 2011 (as
from time to time amended, modified or supplemented, the “Pledge Agreement”; the
terms defined therein and not otherwise defined herein being used as therein
defined), among the signatories thereto, as Pledgors, and Bank Leumi USA, as
Lender. The undersigned hereby agrees (i) that this counterpart may be attached
to the Pledge Agreement, and (ii) that the undersigned will comply with and be
subject to, including representations and warranties, all the terms and
conditions of the Pledge Agreement as if it were an original signatory thereto.

 

    [NAME OF ADDITIONAL PLEDGOR]     By:  

 

    Name:       Title:       By:  

 

    Name:       Title:  

 